Case 1:18-cv-00480-KD-MU Document 19 Filed 08/31/20 Page 1 of 1         PageID #: 82




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


MICHAEL VALTINO WATTS,                 :

      Plaintiff,                       :

vs.                                    :     Civil Action No. 18-0480-KD-MU

MS. REED, et al.,                      :

      Defendants.

                                    JUDGMENT

      In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action is DISMISSED WITH PREJUDICE,

pursuant to Fed.R.Civ.P. 41(b).

      DONE this 31st day of August 2020.



                           s/ Kristi K. DuBose
                          KRISTI K. DuBOSE
                          CHIEF UNITED STATES DISTRICT JUDGE
